Citation Nr: 0510273	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-08 832	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to headaches.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, D.C.  



REMAND

The service medical records document headaches in 1962 and in 
1965.  After service in 1972, vascular headaches, cluster 
type, were diagnosed with a history beginning in 1962.  In 
1978, the veteran was evaluated for vascular headaches, 
including an arteriogram, during which he suffered a grand 
mal seizure following an injection of contrast material for 
the procedure.  The veteran also has a long history of 
complex partial seizures since 1983.  In 1994, he was being 
treated for headaches. 

As the record contains medical evidence of recurrent symptoms 
of headaches and a current diagnosis of seizures, as the 
veteran had headaches in service, as the claimed symptoms or 
disability may be associated with the headaches in service, 
and as the evidence of record does not contain sufficient 
competent medical evidence to decide the claims, a medical 
examination or medical opinion is necessary.  Therefore under 
the duty to assist, 38 C.F.R. § 3.159, this case is REMANDED 
for the following action:



1.  Obtain the records of C.R.J., MD, 
1933 Thomson Drive, Lynchburg, Virginia 
24501-1008, since 2001. 

2.  Schedule the veteran for a VA 
neurological examination to determine if 
the veteran suffers from chronic 
headaches, and if so, whether it is at 
least as likely as not that the current 
headaches are causally related to the 
headaches documented during service.  The 
examiner is also asked to comment on 
whether there is an etiologically 
relationship between the grand mal 
seizure, a complication of a cerebral 
arteriogram in 1978, and the current 
complex partial seizures, first shown in 
1983.  The veteran's file must be made 
available for review by the examiner.

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

3.  After the above development, 
adjudicate the claims.  If any claim is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

